144 Ga. App. 14 (1977)
240 S.E.2d 581
DAVIS et al.
v.
FOMON.
54680.
Court of Appeals of Georgia.
Submitted October 4, 1977.
Decided November 16, 1977.
William L. Skinner, for appellants.
Ronald K. Owen, for appellee.
SMITH, Judge.
The only issue raised on this appeal is the propriety of a jury award and judgment for expenses of litigation *15 including attorney fees (Code § 20-1404) in a propriety damage suit. There was evidence which would authorize a jury to find that the defendant had been stubbornly litigious. But there was no evidence produced to guide the jury in determining the amount of damages to be awarded as expenses of litigation or attorney fees. Since an allowance for damages cannot be based on guesswork (Tendrift Realty Co. v. Hayes, 140 Ga. App. 896 (232 SE2d 169) (1977)), the plaintiff failed to make out a proper case for these damages, and the award was not supported by the evidence.
Judgment affirmed with direction that the plaintiff write off from the judgment the amount allowed as attorney fees; otherwise, the judgment stands reversed. Bell, C. J., and McMurray, J., concur.